Citation Nr: 1242239	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-29 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In his July 2010 VA Form 9, the Veteran requested a hearing before the Board.  However, in May 2012, he submitted a statement indicating that he wanted to cancel his hearing, and he did not request that it be rescheduled.  Therefore, the Board will consider the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e).

During the course of this appeal, the Veteran submitted a statement in July 2011 indicating that he wanted to withdraw his claim for service connection for major depressive disorder, claimed as mental health condition, to include adjustment disorder, anxiety, and depression.  The Board notes that the claim for service connection for a mental health condition was filed separately from the claim for service connection for PTSD, and the Veteran did not specify in his July 2011 statement that he wished to withdraw the appeal for PTSD.  Moreover, the Veteran's representative asserted that it appeared the Veteran still wished to pursue the PTSD claim.  Therefore, the Board concludes that the issue of entitlement to service connection for PTSD remains on appeal.  If he does want to withdraw that appeal, the Veteran or his representative must submit a statement in writing specifying the issue that he wishes to withdraw. See 38 C.F.R. § 20.204.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The RO last adjudicated the claim for service connection for PTSD in a June 2010 statement of the case (SOC).  Since that time, additional VA medical records pertaining to PTSD were obtained and associated with the claims file, and the Veteran was afforded a VA examination in January 2011 in connection with the claim.  If an SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued, as provided in 38 C.F.R. §  19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2012); see also 38 C.F.R. § 20.1304. 

The Veteran has not submitted a waiver of the RO's initial consideration of the evidence.  In fact, his representative specifically indicated in an April 2011 informal hearing presentation that they were declining to waive jurisdiction and asserted that the case should be remanded for review of the newly submitted evidence.  Accordingly, the Board must remand this case for consideration of the additional evidence and issuance of a SSOC.  See 38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated with consideration of any evidence received since the issuance of the June 2010 SOC.  After completing any additional development deemed necessary, the RO/AMC should readjudicate the claim for service connection for PTSD.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

